Exhibit 10.1

VOTING AGREEMENT

This Voting Agreement (“Agreement”), dated as of August 22, 2019, is between
VMware, Inc., a Delaware corporation (“VMware”), and Ford Motor Company, a
Delaware corporation (the “Stockholder”) and stockholder of Pivotal Software
Inc., a Delaware corporation (“Pivotal”).

RECITALS

WHEREAS, concurrently herewith, VMware, Raven Transaction Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of VMware (“Merger Sub”), and Pivotal
are entering into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which (and subject to the terms and conditions set forth therein)
Merger Sub will merge with and into Pivotal, with Pivotal continuing as the
surviving corporation in the merger (the “Merger”);

WHEREAS, the Stockholder is the record or “beneficial owner” (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
17,516,709 shares of Class A common stock, par value $0.01 per share, of Pivotal
(“Shares”) (with respect to the Stockholder, the “Owned Shares”; the Owned
Shares and any additional Shares or other voting securities of Pivotal of which
the Stockholder acquires record or beneficial ownership after the date hereof,
including by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities, the Stockholder’s
“Covered Shares”);

WHEREAS, as a condition and inducement to VMware’s and Merger Sub’s willingness
to enter into the Merger Agreement and to proceed with the transactions
contemplated thereby, including the Merger, VMware and the Stockholder are
entering into this Agreement; and

WHEREAS, the Stockholder acknowledges that VMware and Merger Sub are entering
into the Merger Agreement in reliance on the representations, warranties,
covenants and other agreements of the Stockholder set forth in this Agreement
and would not enter into the Merger Agreement if the Stockholder did not enter
into this Agreement.

AGREEMENT

NOW, THEREFORE, VMware and the Stockholder agree as follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein have the respective meanings ascribed to them in the Merger Agreement.
For all purposes of and under this Agreement, the following terms have the
following respective meanings:

(a) “Termination Date” means the earlier to occur of: (i) the Effective Time,
(ii) the termination of the Merger Agreement in accordance with its terms,
(iii) an Adverse Recommendation Change by the Pivotal Special Committee and
(iv) written notice of termination of this Agreement by VMware to the
Stockholder.



--------------------------------------------------------------------------------

(b) A Person will be deemed to have effected a “Transfer” of a Covered Share if
such Person directly or indirectly (i) sells, pledges, assigns, gifts, grants an
option with respect to, transfers, tenders or disposes (by merger, by
testamentary disposition, by operation of law or otherwise) of a Covered Share
or any interest in such security, (ii) creates or permits to exist any Liens
(except any Liens that are not material to the Stockholder’s performance of its
obligations under this Agreement), other than Liens arising under or imposed by
applicable Law or pursuant to this Agreement or the Merger Agreement (or the
transactions contemplated thereby) (the “Permitted Liens”), (iii) deposits any
of the Covered Shares into a voting trust or enters into a voting agreement or
arrangement or grants any proxy, power of attorney or other authorization with
respect thereto that is inconsistent with this Agreement, or (iv) agrees or
commits (whether or not in writing) to take any of the actions referred to in
the foregoing clauses (i) through (iii).

2. Transfer Restrictions. From the date hereof until the Termination Date, the
Stockholder shall not Transfer (or cause or permit the Transfer of) any of the
Covered Shares, or enter into any agreement relating thereto, except with
VMware’s prior written consent.

3. Agreement to Vote.

(a) At every meeting of the stockholders of Pivotal, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of Pivotal, the Stockholder shall, unconditionally and irrevocably
vote all Covered Shares:

(i) in favor of the approval of the Merger Agreement, the Merger and each of the
actions contemplated by the Merger Agreement in respect of which approval of the
Pivotal stockholders is required thereunder;

(ii) in favor of the approval of any proposal to adjourn or postpone the meeting
to a later date, if there are not sufficient votes for the approval of the
Merger Agreement and the Merger on the date on which such meeting is held;

(iii) against approval of any proposal, transaction, agreement or action,
without regard to the terms of such proposal, transaction, agreement or action,
made in opposition to, in competition with or inconsistent with, the Merger
Agreement, the Merger or any other transactions contemplated thereby, other than
upon an Adverse Recommendation Change; and

(iv) in favor of any other matter or action necessary or appropriate to or in
furtherance of the consummation of the transactions contemplated by the Merger
Agreement.

(b) The Stockholder shall cast any vote required to be cast pursuant to this
section 3 in accordance with such procedures relating thereto so as to ensure
that it is duly counted, including for purposes of determining whether a quorum
is present.

(c) Nothing in this Agreement, including this section 3, limits or restricts any
affiliate or designee of the Stockholder who serves as a member of the Pivotal
Board (including the Pivotal Special Committee) in acting in his or her capacity
as a director of Pivotal and exercising his or her fiduciary duties and
responsibilities, it being understood that this Agreement applies to the
Stockholder solely in its capacity as a stockholder of Pivotal and does not
apply to any such affiliate or designee’s actions, judgments or decisions as a
director of Pivotal.

 

2



--------------------------------------------------------------------------------

4. No Inconsistent Agreements. The Stockholder hereby represents, covenants and
agrees that, except as contemplated by this Agreement, the Stockholder (a) has
not entered into, and shall not enter into at any time prior to the Termination
Date, any voting agreement or voting trust with respect to any Covered Shares
and (b) has not granted, and shall not grant at any time prior to the
Termination Date, a proxy or power of attorney with respect to any Covered
Shares, in either case, that is inconsistent with the Stockholder’s obligations
pursuant to this Agreement.

5. Non-Solicitation. Between the date hereof and the Termination Date, the
Stockholder shall not directly or indirectly, and shall ensure that each of its
Subsidiaries and Representatives does not directly or indirectly: (a) solicit,
initiate, endorse, encourage or facilitate any inquiry, proposal or offer with
respect to, or the making or completion of, any Acquisition Proposal, or any
inquiry, proposal or offer that is reasonably likely to lead to any Acquisition
Proposal; (b) enter into, continue or otherwise participate in any discussions
or negotiations regarding, or furnish to any Person any information or data with
respect to, or otherwise cooperate in any way with, any Acquisition Proposal;
(c) support or endorse any Acquisition Proposal; (d) take any action that is
reasonably determined by VMware to suggest that the Stockholder no longer
supports the Merger; or (e) agree or publicly propose to take any of the actions
referred to in section 5.2 of the Merger Agreement or otherwise prohibited by
this Agreement.

6. Representations and Warranties of the Stockholder. The Stockholder, as to
itself, hereby represents and warrants to VMware as follows:

(a) Power: Organization: Binding Agreement. The Stockholder has full power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. If the
Stockholder is an entity, the Stockholder is duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation. This
Agreement has been duly executed and delivered by the Stockholder, and, assuming
this Agreement constitutes a valid and binding obligation of VMware, constitutes
a valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting creditors’ rights generally.

(b) No Conflicts. None of the execution and delivery by the Stockholder of this
Agreement, the performance by the Stockholder of its obligations hereunder or
the consummation by the Stockholder of the transactions contemplated hereby will
(i) result in a violation or breach of any agreement to which the Stockholder is
a party or by which the Stockholder may be bound, including any voting agreement
or voting trust, (ii) violate any applicable Law or (iii) if the Stockholder is
an entity, violate its organizational documents.

 

3



--------------------------------------------------------------------------------

(c) Ownership of Covered Shares. The Stockholder (together with such
Stockholder’s spouse if such Stockholder is married and the Shares constitute
community property under applicable Laws) is the record or beneficial owner of
the Covered Shares. All Covered Shares are free and clear of any Liens (other
than Permitted Liens) and no person has a right to acquire any of such
securities. As of the date hereof, other than the Owned Shares, the Stockholder
does not own beneficially or of record any (i) shares of capital stock or voting
securities of Pivotal, (ii) securities of Pivotal convertible into or
exchangeable for shares of capital stock or voting securities of Pivotal or
(iii) options or other rights to acquire from Pivotal any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of Pivotal.

(d) Voting Power. The Stockholder has the requisite voting power, power of
disposition, power to issue instructions with respect to the matters set forth
herein, and power to agree to all of the matters set forth in this Agreement
necessary to take all actions required under this Agreement, in each case with
respect to all of the securities subject to this Agreement, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and those arising under the terms of this Agreement.

(e) Reliance by VMware. The Stockholder understands and acknowledges that VMware
and Merger Sub are entering into the Merger Agreement in reliance upon its
execution and delivery of this Agreement.

(f) Consents and Approvals. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement and the consummation of the transactions contemplated
hereby will not, require the Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Entity, except in each case for filings with the SEC or where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings and notifications, would not, either individually or in the
aggregate, prevent or delay the performance by the Stockholder of any of its
obligations hereunder.

7. Certain Restrictions.

(a) The Stockholder shall not, directly or indirectly, take any action that
would make any of its representations or warranties contained herein untrue or
incorrect in any respect.

(b) Prior to the Termination Date, in the event that the Stockholder acquires
record or beneficial ownership of, or the power to vote or direct the voting of,
any additional Shares or other voting interests with respect to Pivotal, such
Shares or voting interests will, without further action of the parties, be
deemed Covered Shares and subject to the provisions of this Agreement, the
number of Shares held by the Stockholder will be deemed amended accordingly, and
such Shares or voting interests will automatically become subject to the terms
of this Agreement. The Stockholder shall promptly notify VMware and Pivotal of
any such event.

(c) The Stockholder hereby agrees to notify VMware in writing within 24 hours
after receipt of any Acquisition Proposal and to disclose the material terms of
such Acquisition Proposal. For the avoidance of doubt, in the event that a third
party contacts the Stockholder or a Representative of the Stockholder regarding
a potential Acquisition Proposal,

 

4



--------------------------------------------------------------------------------

the Stockholder will not be in breach of this Agreement in any respect to the
extent such Stockholder or its Representative responds to such third party that
it is bound by the terms of this Agreement and is unable to discuss or respond
to such matters without first complying with the procedures set forth herein
with respect to any such discussions, provided that such Stockholder provides
written notice of such communication to VMware promptly following such
communication.

8. Disclosure. The Stockholder consents to VMware publishing and disclosing in
all documents and schedules filed with the SEC, and any press release or other
disclosure document that VMware determines to be necessary or desirable in
connection with the Merger (including any filings by Pivotal) and any
transactions related to the Merger, the terms and nature of the Stockholder’s
commitments, arrangements and understandings under this Agreement.

9. No Ownership Interest. Except as otherwise provided in this Agreement,
nothing contained in this Agreement will be deemed to vest in VMware any direct
or indirect ownership or incidence of ownership of or with respect to any
securities subject to the terms of this Agreement. All rights, ownership and
economic benefits relating to such securities will remain vested in and belong
to the Stockholder.

10. Waiver of Appraisal Rights. The Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that the Stockholder may have
under applicable Law.

11. Further Assurances. Subject to the terms and conditions of this Agreement,
upon request of VMware, the Stockholder shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary to fulfill its obligations under this Agreement,
including cooperation with any SEC filings.

12. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Termination Date, in
furtherance of this Agreement, the Stockholder hereby authorizes VMware or its
counsel to instruct Pivotal to instruct its transfer agent to put in place a
stop transfer order with respect to all of the securities of Pivotal held of
record by the Stockholder (and that this Agreement places limits on the voting
and transfer of).

13. Termination. This Agreement and all rights and obligations of the parties
hereunder and thereunder, will terminate and have no further force or effect as
of the Termination Date. Notwithstanding the foregoing, nothing set forth in
this section 13 or elsewhere in this Agreement relieves either party hereto from
liability, or otherwise limits the liability of either party hereto, for any
intentional breach of this Agreement prior to such termination.

14. Director Resignation. If the Stockholder is a member of the Pivotal Board or
a member of the board of directors of any Subsidiary of Pivotal, he or she
hereby resigns from each such board of directors and any committees thereof,
effective as of, and contingent upon, the Effective Time.

 

5



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) Severability. If any term or provision of this agreement or the application
of any such term or provision to any Person or circumstance is held by final
judgment of a court of competent jurisdiction to be invalid, illegal or
unenforceable in any situation in any jurisdiction, all other conditions and
provisions of this agreement will nevertheless remain in full force and effect.
If the final judgment of such court declares that any term or provision hereof
is invalid, void or unenforceable, the parties agree to, as applicable,
(a) reduce the scope, duration, area or applicability of the term or provision,
to delete specific words or phrases, or (b) replace any invalid, illegal or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the original intention of the
invalid, illegal or unenforceable term or provision.

(b) Assignment. No party hereto may assign either this Agreement or any of its
rights, interests, or obligations hereunder, by operation of Law or otherwise,
without the prior written approval of the other parties. This Agreement will be
binding upon and will inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns. No
assignment by any party hereto will relieve such party of any of its obligations
hereunder. Any purported assignment of this Agreement without the consent
required by this section 14(b) is null and void.

(c) Amendment and Modification. Subject to applicable Law, this Agreement may be
amended by the parties hereto at any time by execution of an instrument in
writing signed on behalf of each of the Stockholder and VMware. No waiver of any
of the provisions of this Agreement will constitute a waiver of any other
provisions hereof (whether or not similar) nor will such waiver constitute a
continuing waiver. No waiver of any of the provisions of this Agreement will be
effective unless it is in writing signed by the party making such waiver. The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions will not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.

(d) Specific Performance. The parties hereto acknowledge that irreparable damage
for which monetary damages, even if available, would not be an adequate remedy
would occur in the event that the parties hereto do not perform the provisions
of this Agreement (including any party hereto failing to take such actions as
are required of it hereunder) in accordance with its specified terms or
otherwise breach such provisions. The parties acknowledge and agree that each
party will be entitled to an injunction, specific performance and other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the Court of Chancery of the
State of Delaware, except that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then in any federal court located in
the State of Delaware or any other Delaware state court, this being in addition
to any other remedy to which such party is entitled at law or in equity. Each of
the parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

 

6



--------------------------------------------------------------------------------

(e) Notices. All notices and other communications hereunder must be in writing
and addressed as follows (or at such other address for a party as is specified
by like notice):

 

   If to the Stockholder:   

Ford Motor Company

  

One American Road

Dearborn, Michigan 48126

   Attention: Secretary    E-mail: [REDACTED]    If to VMware:    3401 Hillview
Ave.    Palo Alto, CA 94304                             Attention: Amy Olli   
E-mail: [REDACTED]    with a copy (which will not constitute notice) to:   
Gibson, Dunn & Crutcher LLP    200 Park Avenue    New York, New York 10166   
Attention: Barbara L. Becker and Saee M. Muzumdar    E-mail: [REDACTED]    and
   Wilson Sonsini Goodrich & Rosati Professional Corporation    650 Page Mill
Road    Palo Alto, CA 94304    Attention: Martin W. Korman    E-mail: [REDACTED]

All notices, deliveries and other communications pursuant to this agreement must
be in writing and will be deemed given if sent via email or delivered by
globally recognized express delivery service (with a required e-mail copy,
receipt of which need not be acknowledged) to the parties at the addresses set
forth below or to such other address as the party to whom notice is to be given
may have furnished to the other parties hereto in writing in accordance
herewith. Any such notice, delivery or communication will be deemed to have been
delivered and received (1) in the case of e-mail, on the date that the recipient
acknowledges having received the email, with an automatic “read receipt” not
constituting acknowledgment of an email for purposes of this section, and (2) in
the case of a globally recognized express delivery service, on the Business Day
that receipt by the addressee is confirmed pursuant to the service’s systems.

(f) No Third Party Beneficiaries. The parties hereto agree that their respective
representations, warranties and covenants (if any) set forth in this Agreement
are solely for the benefit of the other parties hereto in accordance with and
subject to the terms of this Agreement. This Agreement is not intended to, and
does not, confer upon any other Person any rights or remedies hereunder.

 

7



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby is
governed by, and construed in accordance with, the internal Laws of the State of
Delaware, without regard to the Laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.

(h) Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any party against any other party must be brought and determined in the Court
of Chancery of the State of Delaware, except that if jurisdiction is not then
available in the Court of Chancery of the State of Delaware, then any such legal
action or proceeding may be brought in any federal court located in the State of
Delaware or any other Delaware state court. Each of the parties hereby
irrevocably submits to the jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties agrees not to commence any
action, suit or proceeding relating thereto except in the courts described above
in Delaware, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Delaware as
described herein. Each of the parties further agrees that notice as provided
herein will constitute sufficient service of process and the parties further
waive any argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

(i) Rules of Construction. The parties hereto agree that they have been
represented by legal counsel during the negotiation and execution and delivery
of this Agreement and therefore waive the application of any Law, holding or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

(j) Entire Agreement. This Agreement, the Merger Agreement and the documents and
instruments and other agreements contemplated by or referred to in the Merger
Agreement contain the entire understanding of the parties hereto in respect of
the subject matter hereof, and supersede all prior negotiations, agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.

 

8



--------------------------------------------------------------------------------

(k) Interpretation. The headings contained in this Agreement are for convenience
of reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
refer to the Agreement as a whole and not to any particular provision in this
Agreement. The term “or” is not exclusive. References to days mean calendar days
unless otherwise specified.

(l) Expenses. All fees and expenses incurred in connection with this Agreement
will be paid by the party incurring such fees and expenses whether or not the
Merger is consummated.

(m) Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

16. Counterparts. This Agreement may be executed in two or more counterparts,
all of which will be considered one and the same instrument and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

17. Electronic Signature. Delivery of an executed counterpart of a signature
page to this agreement may be made by electronic or digital delivery such as in
Adobe Portable Document Format or using generally recognized e-signature
technology (e.g., DocuSign or Adobe Sign).

[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, VMware and the Stockholder have executed this Agreement as
of the date first written above.

 

VMWARE, INC.

/s/ Craig Norris

Name: Craig Norris Title: Vice President and Asst. Secretary FORD MOTOR COMPANY

/s/ Dave Webb

Name: Dave Webb Title: Treasurer

 

[Signature page to Voting Agreement]